ORDER
PER CURIAM:
Appellant (plaintiff below) appeals the trial court’s judgment for respondents (defendants below) on appellant’s petition to quiet title to real estate.1 Respondent Hicks pleaded as a counterclaim that he had acquired title by virtue of adverse possession. The court found for defendant Hicks on his claim for adverse possession subject to defendant Gershman’s security interest in the property.
Judgment affirmed. Rule 84.16(b).

. Respondent Gersham Investment Corp. was included in the lawsuit as party defendant because, at the time the suit was filed, Gersham Investment Corp. held a deed of trust to the property in question which secured a twenty-year note.